Exhibit 10.1
Execution Version


COMMITMENT INCREASE AGREEMENT
THIS COMMITMENT INCREASE AGREEMENT, effective as of December 20, 2018 (this
“Agreement”), is by and among GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP,
a Delaware limited partnership (the “Borrower”), GRIFFIN-AMERICAN HEALTHCARE
REIT III, INC., a Maryland corporation (the “Parent”), the Subsidiary Guarantors
identified on the signature pages hereto, and BANK OF AMERICA, N.A., as
Administrative Agent and the Increasing Lender.
W I T N E S E T H
WHEREAS, a $550,000,000 (which amount may be increased to the amount of
$1,000,000,000) credit facility consisting of (a) a revolving credit facility in
an amount of Three Hundred Million Dollars ($300,000,000) (the “Revolving Credit
Facility”) and (b) a term loan facility in the amount of Two Hundred and Fifty
Million Dollars ($250,000,000) (the “Term Loan Facility” and together with the
Revolving Credit Facility, the “Credit Facilities”) was established pursuant to
that Credit Agreement dated as of February 3, 2016 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the Parent, certain subsidiaries of the Parent
identified therein as Guarantors, the Lenders identified therein, Bank of
America, N.A., as Administrative Agent, a Swing Line Lender and an L/C Issuer,
and KeyBank, National Association, as a Swing Line Lender and an L/C Issuer; and
WHEREAS, the Borrower has requested an increase in the Revolving Credit Facility
in an aggregate amount equal to $25,000,000 pursuant to the provisions of
Section 2.01(e) of the Credit Agreement (the “Commitment Increase”) and the
applicable Lender party to this Agreement (the “Increasing Lender”) has agreed
to provide such Commitment Increase on the terms and conditions provided herein.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:


PART 1
DEFINITIONS


SUBPART 1.1    Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement.


PART 2
SUPPLEMENT TO SCHEDULES TO
CREDIT AGREEMENT


    




--------------------------------------------------------------------------------




SUBPART 2.1 Schedule 2.01 to the Credit Agreement is hereby supplemented and
replaced in its entirety in the form attached hereto as Annex I.
SUBPART 2.2 Schedule 5.10 to the Credit Agreement is hereby supplemented and
replaced in its entirety in the form attached hereto as Annex II.
SUBPART 2.3 Schedule 5.11 to the Credit Agreement is hereby supplemented and
replaced in its entirety in the form attached hereto as Annex III.
PART 3
CONDITIONS TO EFFECTIVENESS


SUBPART 3.1    Commitment Increase Effective Date. This Agreement shall be and
become effective as of the date hereof (the “Commitment Increase Effective
Date”) when all of the conditions set forth in this Part 3 shall have been
satisfied.


SUBPART 3.2        Execution of Counterparts of Agreement. The Administrative
Agent shall have received counterparts (or other evidence of execution,
including telephonic message or other electronic imaging means, satisfactory to
the Administrative Agent) of this Agreement, which collectively shall have been
duly executed on behalf of the Borrower, the Parent, the Subsidiary Guarantors,
the Increasing Lender and the Administrative Agent.


SUBPART 3.3    Execution of Notes. The Administrative Agent shall have received
new or amended and restated Notes (to the extent requested by the Increasing
Lender) duly executed by the Borrower to reflect the Commitment Increase
hereunder.
SUBPART 3.4    Opinions of Counsel. The Administrative Agent shall have received
opinions of counsel, in form and substance reasonably satisfactory to the
Administrative Agent, of (i) Cox, Castle & Nicholson LLP, special New York and
Delaware counsel for the Credit Parties and (ii) Venable LLP, special local
counsel for the Credit Parties for the state of Maryland, in each case addressed
to the Administrative Agent and the Lenders.
SUBPART 3.5    Officer’s Certificates. The Administrative Agent shall have
received certificates of responsible officers or directors (as appropriate based
on the applicable jurisdiction of organization) of the Credit Parties (i)
attaching copies of the Organization Documents certified by a secretary or
assistant secretary to be true and correct as of the date hereof (or, if such
Organization Documents have not been amended, modified or supplemented since
such Organization Documents were last certified and delivered to the
Administrative Agent, certifying that such Organization Documents have not been
amended, modified or supplemented since such delivery and remain true, correct
and complete and in full force and effect as of the date hereof), (ii) attaching
copies of the resolutions of its board of directors or managers (or analogous
governing body) approving and adopting the transactions contemplated by this
Agreement, and authorizing the execution and delivery thereof (which in each
case may be included in the resolutions approving the Credit Agreement and the
transactions contemplated thereby), certified by a secretary or assistant
secretary to be true and correct as of the date hereof; (iii) attaching an
incumbency certification identifying the responsible officers that are
authorized to execute this Agreement and related documents and to act on their
behalf in connection with this Agreement


2



--------------------------------------------------------------------------------




and the Credit Documents, and (iv)  certifying that (A) each Credit Party is in
compliance in all material respects with all existing financial obligations
(whether pursuant to the terms and conditions of the Credit Agreement or
otherwise), (B) all governmental, stockholder and third party consents and
approvals, if any, with respect to this Agreement and the transactions
contemplated hereby have been obtained, (C) no action, suit, investigation or
proceeding is pending, or to the knowledge of the Credit Parties threatened, in
any court or before any arbitrator or governmental instrumentality that purports
to affect any Consolidated Party or any transaction contemplated by the Credit
Documents, if such action, suit, investigation or proceeding could have a
Material Adverse Effect, (D) immediately prior to and following the transactions
contemplated herein, each of the Credit Parties shall be Solvent, and (E) before
and after giving effect to such Commitment Increase, (I) no Default or Event of
Default shall exist immediately before or immediately after giving effect to
this Agreement and the Commitment Increase hereunder and (II) the
representations and warranties of each Credit Party contained in Article V of
the Credit Agreement or any other Credit Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except to the extent that
any representation and warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects) on and as
of the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality, in which case such
representation and warranty was true and correct in all respects) as of such
earlier date.
SUBPART 3.6     KYC. Receipt by the Administrative Agent of, at least five days
prior to the Commitment Increase Effective Date, all documentation and other
information requested by the Administrative Agent under applicable “know your
customer” or anti‑money laundering rules, regulations or policies, including the
Patriot Act.
SUBPART 3.7    Fees and Expenses. Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Agreement which are due and payable on the
Commitment Increase Effective Date.


PART 4
MISCELLANEOUS


SUBPART 4.1 Construction. This Agreement is a Credit Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated therein)
be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.




3



--------------------------------------------------------------------------------




SUBPART 4.2 Representations and Warranties. Each Credit Party hereby represents
and warrants that it: (a) has the requisite corporate power and authority to
execute, deliver and perform this Agreement, and (b) is duly authorized to, and
has been authorized by all necessary corporate action, to execute, deliver and
perform this Agreement, (c) after giving effect to this Agreement, the
representations and warranties contained in Article V of the Credit Agreement
are true and correct in all material respects on and as of the date hereof upon
giving effect to this Agreement as though made on and as of such date (except
for those which expressly relate to an earlier date) and (d) no Default or Event
of Default exists under the Credit Agreement on and as of the date hereof upon
giving effect to this Agreement.


SUBPART 4.3 Increasing Lender Acknowledgment and Agreement. The Increasing
Lender acknowledges and agrees to an increase in its respective Revolving
Commitment as shown on Schedule 2.01, as revised and attached hereto as Annex I.


SUBPART 4.4 Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic means shall be effective as delivery of a manually executed
original counterpart of this Agreement.


SUBPART 4.5 Binding Effect. This Agreement, the Credit Agreement and the other
Credit Documents embody the entire agreement between the parties and supersede
all prior agreements and understandings, if any, relating to the subject matter
hereof. These Credit Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. Except as expressly modified and amended in this
Agreement, all the terms, provisions and conditions of the Credit Documents
shall remain unchanged and shall continue in full force and effect.


SUBPART 4.6 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


SUBPART 4.7 Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


SUBPART 4.8 Affirmation. Except as specifically amended above, the Credit
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by the Credit Parties. Each Credit Party covenants and agrees to comply
with all of the terms, covenants and conditions of the Credit Agreement, as
otherwise waived, consented to and amended hereby, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on Lenders’
part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions.




4



--------------------------------------------------------------------------------




SUBPART 4.9 No Waiver. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Lenders, nor constitute a waiver of
any provision of any Credit Document or any other documents, instruments and
agreements executed or delivered in connection with any of the foregoing. Except
as otherwise provided for in this Agreement, nothing herein is intended or shall
be construed as a waiver of any existing Defaults or Events of Default under the
Credit Documents or any of Lenders’ rights and remedies in respect of such
Defaults or Events of Default.


[SIGNATURE PAGES FOLLOW]


5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
BORROWER:
GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP,
a Delaware limited partnership
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, Inc.,
a Maryland corporation, its General Partner
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
Name: Danny Prosky
 
 
 
Title: President and Chief Operating Officer

PARENT:
GRIFFIN-AMERICAN HEALTHCARE REIT III, INC.,
a Maryland corporation
 
 
 
 
By:
/s/ Danny Prosky
 
 
Name: Danny Prosky
 
 
Title: President and Chief Operating Officer





[Signature Page to Commitment Increase Agreement]

--------------------------------------------------------------------------------




SUBSIDIARY
GUARANTORS:
GAHC3 LITHONIA GA MOB, LLC,
GAHC3 STOCKBRIDGE GA MOB, LLC,
GAHC3 STOCKBRIDGE GA MOB II, LLC,
GAHC3 STOCKBRIDGE GA MOB III, LLC,
GAHC3 ACWORTH GA MOB, LLC,
GAHC3 LEE’S SUMMIT MO MOB, LLC,
GAHC3 WICHITA KS MOB, LLC,
GAHC3 MOUNT DORA FL MOB II, LLC,
GAHC3 MT. JULIET TN MOB, LLC,
GAHC3 HOMEWOOD AL MOB, LLC,
GAHC3 GLEN BURNIE MD MOB, LLC,
GAHC3 MARIETTA GA MOB, LLC,
GAHC3 MARIETTA GA MOB II, LLC,
GAHC3 NAPA MEDICAL CENTER, LLC,
GAHC3 CHESTERFIELD CORPORATE PLAZA, LLC,
GAHC3 SOUTHLAKE TX HOSPITAL, LLC,
GAHC3 VOORHEES NJ MOB, LLC,
GAHC3 PREMIER NOVI MI MOB, LLC,
GAHC3 WASHINGTON DC SNF, LLC,
GAHC3 JOPLIN MO MOB, LLC,
GAHC3 AUSTELL GA MOB, LLC,
GAHC3 MIDDLETOWN OH MOB, LLC,
GAHC3 MIDDLETOWN OH MOB II, LLC,
GAHC3 WESTBROOK CT MOB, LLC,
GAHC3 SNELLVILLE GA MOB, LLC,
GAHC3 NEW LONDON CT MOB, LLC,
each, a Delaware limited liability company
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings,
 
 
LP, a Delaware limited partnership,
 
 
its Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, INC.,
 
 
 
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Title:
President and Chief Operating Officer



[Signature Page to Commitment Increase Agreement]

--------------------------------------------------------------------------------




GAHC3 BATESVILLE MS ALF, LLC,
GAHC3 CLEVELAND MS ALF, LLC,
GAHC3 SPRINGDALE AR ALF, LLC,
each, a Delaware limited liability company
By:
GAHC3 Delta Valley ALF Portfolio, LLC,
 
a Delaware limited liability company, its Sole Member
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP,
 
 
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT
 
 
 
III, Inc., a Maryland corporation,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Title:
President and Chief Operating Officer





GAHC3 LONGVIEW TX MEDICAL PLAZA, LLC,
GAHC3 LONGVIEW TX INSTITUTE MOB, LLC,
GAHC3 LONGVIEW TX CSC MOB, LLC,
GAHC3 LONGVIEW TX OCCUPATIONAL MOB, LLC,
GAHC3 LONGVIEW TX OUTPATIENT MOB I, LLC,
GAHC3 LONGVIEW TX OUTPATIENT MOB II, LLC,
GAHC3 MARSHALL TX MOB, LLC,
each, a Delaware limited liability company
By:
GAHC3 East Texas MOB Portfolio, LLC,
 
a Delaware limited liability company, its Sole Member
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP,
 
 
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, Inc.,
 
 
 
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Title:
President and Chief Operating Officer



[Signature Page to Commitment Increase Agreement]

--------------------------------------------------------------------------------




GAHC3 SOUTHGATE KY MOB, LLC,
GAHC3 SOMERVILLE MA MOB, LLC,
GAHC3 MORRISTOWN NJ MOB, LLC,
GAHC3 VERONA NJ MOB, LLC,
GAHC3 BRONX NY MOB, LLC,
each, a Delaware limited liability company
By:
GAHC3 Independence MOB Portfolio, LLC,
a Delaware limited liability company, its Sole Member
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP,
 
 
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, Inc.,
 
 
 
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Title:
President and Chief Operating Officer





GAHC3 OLYMPIA FIELDS IL MOB, LLC,
GAHC3 COLUMBUS OH MOB, LLC,
GAHC3 MOUNT DORA FL MOB, LLC,
each, a Delaware limited liability company
By:
GAHC3 Mount Olympia MOB Portfolio, LLC,
 
a Delaware limited liability company, its Sole Member
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP,
 
 
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, Inc.,
 
 
 
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Title:
President and Chief Operating Officer



[Signature Page to Commitment Increase Agreement]

--------------------------------------------------------------------------------




GAHC3 MOORESVILLE NC ALF, LP,
GAHC3 NORTH RALEIGH NC ALF, LP,
GAHC3 WAKE FOREST NC ALF, LP,
GAHC3 CLEMMONS NC ALF, LP,
GAHC3 HUNTERSVILLE NC ALF, LP
GAHC3 MINT HILL NC ALF, LP,
each, a Delaware limited partnership
By:
GAHC3 North Carolina ALF Portfolio GP, LLC,
 
a Delaware limited liability company, its General Partner
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP,
 
 
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, Inc.,
 
 
 
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Title:
President and Chief Operating Officer





GAHC3 DURANGO CO MEDICAL CENTER, LLC,
GAHC3 KELLER TX MOB, LLC,
GAHC3 WHARTON TX MOB, LLC,
GAHC3 FRIENDSWOOD TX MOB, LLC,
each, a Delaware limited liability company
By:
GAHC3 Orange Star Medical Portfolio, LLC,
 
a Delaware limited liability company, its Sole Member
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP,
 
 
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, Inc.,
 
 
 
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Title:
President and Chief Operating Officer



[Signature Page to Commitment Increase Agreement]

--------------------------------------------------------------------------------




GAHC3 KINGWOOD TX MOB I, LLC,
GAHC3 KINGWOOD TX MOB II, LLC,
each, a Delaware limited liability company
By:
GAHC3 Kingwood MOB Portfolio, LLC,
 
a Delaware limited liability company, its Sole Member
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP,
 
 
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, Inc.,
 
 
 
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Title:
President and Chief Operating Officer





GAHC3 WATERLOO IL MOB & IMAGING CENTER, LLC,
GAHC3 WATERLOO IL SURGERY CENTER, LLC,
GAHC3 WATERLOO IL DIALYSIS CENTER, LLC,
each, a Delaware limited liability company
By:
GAHC3 Southern Illinois MOB Portfolio, LLC,
 
a Delaware limited liability company, its Sole Member
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP,
 
 
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, Inc.,
 
 
 
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Title:
President and Chief Operating Officer



[Signature Page to Commitment Increase Agreement]

--------------------------------------------------------------------------------




GAHC3 95TH NAPERVILLE IL MOB, LLC,
GAHC3 OGDEN NAPERVILLE IL MOB, LLC,
each, a Delaware limited liability company
By:
GAHC3 Naperville MOB Portfolio, LLC,
 
a Delaware limited liability company, its Sole Member
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP,
 
 
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, Inc.,
 
 
 
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Title:
President and Chief Operating Officer





GAHC3 OMAHA NE ALF, LLC,
GAHC3 BENNINGTON NE ALF, LLC,
each, a Delaware limited liability company
By:
GAHC3 Nebraska Senior Housing Portfolio, LLC,
 
a Delaware limited liability company, its Sole Member
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP,
 
 
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, Inc.,
 
 
 
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Title:
President and Chief Operating Officer



[Signature Page to Commitment Increase Agreement]

--------------------------------------------------------------------------------




GAHC3 BRAINTREE MA SNF, LLC,
GAHC3 BRIGHTON MA SNF, LLC,
GAHC3 DUXBURY MA SNF, LLC,
GAHC3 HINGHAM MA SNF, LLC,
GAHC3 WEYMOUTH MA SNF, LLC,
each, a Delaware limited liability company
By:
GAHC3 Fox Grape SNF Portfolio, LLC,
a Delaware limited liability company, its Sole Member
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP,
 
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, Inc.,
 
 
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
Name:
Danny Prosky
 
 
 
Title:
President and Chief Operating Officer





GAHC3 NORWICH CT MOB I, LLC,
GAHC3 NORWICH CT MOB II, LLC,
each, a Delaware limited liability company
By:
GAHC3 Norwich CT MOB Portfolio, LLC,
 
a Delaware limited liability company, its Sole Member
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP,
 
 
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, Inc.,
 
 
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Title:
President and Chief Operating Officer



[Signature Page to Commitment Increase Agreement]

--------------------------------------------------------------------------------




GAHC3 HOBART IN ALF, LLC,
GAHC3 EKHART IN ILF, LLC,
GAHC3 EKHART IN ALF, LLC,
GAHC3 NILES MI ALF, LLC,
GAHC3 LAPORTE IN ALF, LLC,
each, a Delaware limited liability company
By:
GAHC3 Mountain Crest Senior Housing Portfolio, LLC,
 
a Delaware limited liability company, its Sole Member
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP,
 
 
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, Inc.,
 
 
 
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Title:
President and Chief Operating Officer





GAHC3 BOYERTOWN PA ALF, LLC,
GAHC3 YORK PA ALF, LLC,
GAHC3 PALMYRA PA ALF, LLC,
each, a Delaware limited liability company
By:
GAHC3 Pennsylvania Senior Housing Portfolio, LLC,
 
a Delaware limited liability company, its Sole Member
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP,
 
 
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III, Inc.,
 
 
 
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Title:
President and Chief Operating Officer



[Signature Page to Commitment Increase Agreement]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as the Administrative Agent and
the Increasing Lender
By:
/s/ Gary J. Katunas
Name:
Gary J. Katunas
Its:
Senior Vice President





[Signature Page to Commitment Increase Agreement]